As Filed with the Securities and Exchange Commission on April 29, 2013 Registration Nos. 333 - 103492 811 – 21313 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933[ X ] []Pre-Effective Amendment No. [x]Post-Effective Amendment No. 12 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940[ X ] [x]Amendment No. 12 AMERICAN FIDELITY SEPARATE ACCOUNT C (Exact Name of Registrant) AMERICAN FIDELITY ASSURANCE COMPANY (Name of Depositor) 2000 N. CLASSEN BOULEVARD, OKLAHOMA CITY, OKLAHOMA (Address of Depositor’s Principal Executive Offices) (Zip Code) Depositor’s Telephone Number, Including Area Code Stephen P. Garrett Copies to: Senior Vice President and General Counsel American Fidelity Assurance Company Jennifer Wheeler 2000 N. Classen Boulevard McAfee & Taft Oklahoma City, Oklahoma73106 A Professional Corporation (Name and Address of Agent for Service) 10th Floor, Two Leadership Square Oklahoma City, OK 73102-7103 Approximate Date of Proposed Public Offering: As soon as practicable after effectiveness of the Registration Statement It is proposed that this filing will become effective (check appropriate box) []immediately upon filing pursuant to paragraph (b) of Rule 485 [x]on May 1, 2013 pursuant to paragraph (b) of Rule 485 []60 days after filing pursuant to paragraph (a) (1) of Rule 485 []on (date) pursuant to paragraph (a) (1) of Rule 485 If appropriate, check the following box: []This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Group variable annuity contracts 457(b) Group Variable Annuity from May 1, 2013 457(b) Group Variable Annuity issued by American Fidelity Separate Account C and American Fidelity Assurance Company PROSPECTUS May 1, 2013 American Fidelity Separate Account C (“Separate Account C”) is offering group annuity contracts to state and local government employers for use in Eligible Deferred Compensation Plans as defined in Section 457(b) of the Internal Revenue Code, as amended.This prospectus describes all of the material features of the policy, which is issued by us, American Fidelity Assurance Company, in the form of group contracts between American Fidelity Assurance Company and the state or local government employer.Our home office is at 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106. The 457(b) Group Variable Annuity is a group deferred, flexible payment annuity policy.You have 17 investment options in the annuity — the Guaranteed Interest Account, which is a fixed investment option, and 16 variable investment options, each of which corresponds with one of the following eligible portfolios: American Fidelity Dual Strategy Fund, Inc.® American Century Variable Portfolios, Inc. VP Balanced Fund VP Capital Appreciation Fund VP Income & Growth Fund VP International Fund BlackRock Variable Series Funds, Inc. Basic Value V.I. Fund Capital Appreciation V.I. Fund Value Opportunities V.I. Fund The Dreyfus Socially Responsible Growth Fund, Inc. The Dreyfus Stock Index Fund, Inc. Dreyfus Variable Investment Fund International Value Portfolio Dreyfus Investment Portfolios Technology Growth Portfolio Vanguard® Variable Insurance Fund* Balanced Portfolio Capital Growth Portfolio Small Company Growth Portfolio Total Bond Market Index Portfolio This prospectus contains important information about Separate Account C that participants should know before investing in the 457(b) Group Variable Annuity.Please keep this prospectus for future reference.We filed a Statement of Additional Information with the Securities and Exchange Commission (“SEC”) dated May 1, 2012 that provides more information about the annuity we are offering.You can get a copy of our Statement of Additional Information at no charge from us or from the SEC.The SEC maintains a web site (www.sec.gov) that contains our Statement of Additional Information, material incorporated by reference in this prospectus, and other material that we file electronically with the SEC.For a free copy of the Statement of Additional Information, call us at 800.662.1106 or write us at P.O. Box 25520, Oklahoma City, Oklahoma 73125-0520 or e-mail us at va.help@af-group.com. Our Statement of Additional Information is incorporated by reference in this prospectus.The table of contents of the Statement of Additional Information is on the last page of this prospectus. The Securities and Exchange Commission has not approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense.This prospectus may only be used to offer the contract where the contract may be lawfully sold.The contract and certain features described in the contact may only be available in certain states. Please read this prospectus carefully and keep it for future reference. * Vanguard is a trademark of The Vanguard Group, Inc. GLOSSARY OF TERMS Some of the terms used in this prospectus are technical.To help you understand these terms, we have defined them below. Account value:The value of your participant account during the accumulation phase. Accumulation period:The period of time beginning when a participant elects to participate in the plan (the participant effective date) and ending when a participant begins receiving annuity payments (the date the participant account is closed).Until a participant begins receiving annuity payments, the participant’s annuity is in the accumulation period. Accumulation unit:The unit of measurement used to keep track of the value of a participant’s interest in a sub-account during the accumulation period. Annuitant:The person on whose life annuity payments are based. Annuity:A series of installment payments either for a fixed period or for the life of the annuitant, or for the joint lifetime of the annuitant and another person. Annuity date:The date annuity payments begin. Annuity options:The various methods available to select as pay-out plans for an annuitant’s annuity payments. Annuity payments:Regular income payments you may receive from the policy during the annuity period. Annuity period:The period during which we make annuity payments. Eligible portfolios:The portfolios that serve as the Separate Account’s underlying investment options.Each sub-account invests its assets into a corresponding portfolio.Each portfolio (sometimes called a fund) has its own investment objective. General account:Our general account consists of all of our assets other than those assets allocated to Separate Account C or to any of our other separate accounts. Guaranteed Interest Account option:The fixed investment option within our general account which earns interest credited by us. Investment options:Your investment options consist of (1) the Guaranteed Interest Account, which is our fixed investment option, and (2)the sub-accounts, which are variable investment options.We reserve the right to add, remove, or combine sub-accounts as eligible investment options. Participant:A person for whom an interest is maintained under a group variable annuity policy, generally an employee. Participant account:The account we maintain for you as a participant, reflecting the accumulation units credited to you. Plan:The 457(b) eligible defined contribution plan established and maintained by the policyholder as it exists on the date it is issued to the policyholder (the date of issue) and any subsequent amendment(s) to it. Policy:The 457(b) Group Variable Annuity. Policyholder:The owner of the policy, generally a state or local government employer or other identified on the application for which, and to whom, the policy is issued. Policy year:The annual period that begins on the date of issue and each anniversary of that date.For purposes of determining a participant’s applicable withdrawal charges, this period begins with the participant effective date. Portfolio companies:The companies offering the portfolios in which the sub-accounts invest. Purchase payment:The money invested in the plan on behalf of a participant and allocated to a participant’s account. Separate Account:Our separate account that provides the variable investment options.The separate account is called American Fidelity Separate Account C, which is a unit investment trust registered with the Securities and Exchange Commission under the Investment Company Act of 1940. Sub-Account:An investment division of Separate Account C.Each sub-account invests its assets in shares of a corresponding eligible portfolio. We, Us, Our:American Fidelity Assurance Company, the insurance company offering the contract or policy. You, Your:A participant in the 457(b) Group Variable Annuity; generally, an employee.Although we sometimes refer to “you” or a “participant” as having certain rights and abilities with respect to the policy, the policyholder, which is generally the employer, may actually be entitled to some or all of those rights and abilities.Each participant should review the terms of the policy to determine how it applies to him or her, individually. 1 TABLE OF CONTENTS Page Summary 3 Fee Table 5 Condensed Financial Information 8 Revenue Sharing Arrangements 12 The 457(b) Group Variable Annuity 12 About the Participant Account 13 Receiving Payments from the Annuity 14 Investment Options 15 Expenses 16 Withdrawals 17 Death Benefit Amount 17 Taxes 18 Other Information 19 Table of Contents of the Statement of Additional Information 19 2 SUMMARY In this summary, we discuss some of the important features of the 457(b) Group Variable Annuity policy.Please read the entire prospectus for more detailed information about the policy and Separate Account C.The policy is issued in connection with an eligible defined contribution plan pursuant to Section 457(b) of the Internal Revenue Code. The 457(b) Group Variable Annuity.In this prospectus, we describe the 457(b) Group Variable Annuity, a group deferred, flexible payment annuity policy that we offer.The annuity policy is a group contract between a state or local government employer, as the policyholder on behalf of its participants, and us, American Fidelity Assurance Company, as the insurance company.American Fidelity Assurance Company issues a single policy to the employer, who is then the policyholder.The policy covers all present and future participating employees of the policyholder.Through the 457(b) Group Variable Annuity, the plan provides a means for eligible employees to invest, on a tax deferred basis, in our Guaranteed Interest Account, a fixed investment option, and in the 16 sub-accounts, which are variable investment options.Each of the sub-accounts invests in a corresponding eligible portfolio. We designed the 457(b) Group Variable Annuity as a funding vehicle to be used with Section 457(b) Eligible Deferred Compensation Plans.Participation in the 457(b) Group Variable Annuity should not be considered for those looking for a short-term investment or those that cannot afford to lose some or all of the money invested. Like all deferred annuities, the 457(b) annuity has two periods: the accumulation period and the annuity period.During the accumulation period, participants invest money in the annuity, at which point earnings accumulate on a tax deferred basis and are taxed as income only upon distribution.Similarly, during the annuity period, earnings are taxed as income only upon distribution.Annuity payments under the policy will be paid on a fixed basis only.If the policy is issued pursuant to a qualified plan, the qualified plan will already provide tax-deferral; therefore, there should be other reasons for purchasing the policy pursuant to a qualified plan aside from the tax deferral feature. The annuity period begins when the participant starts receiving regular payments under the annuity income options from his or her participant account.Although annuity payments are paid on a fixed basis only, the amount of the payments a participant receives during the annuity period will depend on the amount of money invested and the performance of the selected investment options during the accumulation period.Annuity payments and options are discussed elsewhere in this document. Investment Options.When purchase payments are made to a participant account, the payments will be allocated according to the instructions we receive from the participant or policyholder, as applicable.A participant may allocate some or all of the money invested in his or her participant account to our fixed investment option, the Guaranteed Interest Account, or to one or more of the sub-accounts listed below, each of which is a variable investment option.We reserve the right to add, combine or remove sub-accounts as investment options. American Fidelity Dual Strategy Fund, Inc.® American Century Variable Portfolios, Inc. – VP Balanced Fund American Century Variable Portfolios, Inc. – VP Capital Appreciation Fund American Century Variable Portfolios, Inc. – VP Income & Growth Fund American Century Variable Portfolios, Inc. – VP International Fund BlackRock Variable Series Funds, Inc. – Basic Value V.I. Fund BlackRock Variable Series Funds, Inc. – Capital Appreciation V.I. Fund BlackRock Variable Series Funds, Inc. – Value Opportunities V.I. Fund The Dreyfus Socially Responsible Growth Fund, Inc. The Dreyfus Stock Index Fund, Inc. Dreyfus Variable Investment Fund – International Value Portfolio Dreyfus Investment Portfolios – Technology Growth Portfolio Vanguard® Variable Insurance Fund – Balanced Portfolio Vanguard® Variable Insurance Fund – Capital Growth Portfolio Vanguard® Variable Insurance Fund – Small Company Growth Portfolio Vanguard® Variable Insurance Fund – Total Bond Market Index Portfolio 3 Each of the foregoing sub-accounts invests in a corresponding portfolio.The portfolios offer professionally managed investment choices.A complete description of each of the portfolios can be found in the prospectus for that particular portfolio.Participants can make or lose money by investing in the variable investment options, depending on market conditions and the performance of the portfolio(s) that correspond with the sub-account(s) to which purchase payments are allocated.Please see the information that appears on page 15 describing how you can obtain a copy of the portfolios’ prospectuses. Our fixed investment option, the Guaranteed Interest Account, offers a minimum interest rate that is guaranteed by us.While your money is in the Guaranteed Interest Account, we guarantee the interest your money will earn.A participant may still be subject to a withdrawal charge in the event of a withdrawal from his or her participant account. Taxes.The earnings accumulated as a result of investments in the 457(b) Group Variable Annuity are not taxed until received as a distribution.Because all of the contributions to the annuity are made, pursuant to the plan, on a pre-tax basis, all distributions will be subject to state and federal income tax unless the distribution is rolled over to an “eligible employer plan” or to an IRA in a direct rollover.The participant will receive a special tax notice explaining the tax consequences of the distribution options available before receiving an eligible rollover distribution. Withdrawals.A participant may withdraw money from his or her participant account at any time during the accumulation period; however, a withdrawal charge may apply.Additionally, certain restrictions exist under federal tax law and participants must be eligible for withdrawal under the terms of the 457(b) plan.The minimum partial withdrawal is $250, but a withdrawal must not reduce the value of the participant account to less than $100.Withdrawals and charges that may apply to withdrawals are discussed under “Withdrawals” on page 19. Free Look.The policyholder may return the policy to us or to our agent within 20 calendar days after it is delivered.If returned, the policy will be void from the beginning and we will refund the greater of:(i) the purchase payments paid or (ii) the account value as of the earlier of the date we receive the policy in our home office, or the date our agent receives the returned policy. Questions.If you have any questions about the 457(b) Group Variable Annuity or need more information, please contact us at: American Fidelity Assurance Company Annuity Services Department P.O. Box 25520 Oklahoma City, Oklahoma 73125-0520 Telephone:800.662.1106 E-mail:va.help@af-group.com 4 FEE TABLE The following tables describe the fees and expenses participants will pay when buying, owning, and surrendering a policy.The first table describes the withdrawal charge that applies when a withdrawal is made from a participant account or when a policy is surrendered.State premium taxes (currently ranging from 0% to 3.5%) may also be deducted. Transaction Expenses Withdrawal Charge (as a percentage of the amount withdrawn) Policy Year Withdrawal Charge 1 8% 2 8% 3 8% 4 8% 5 8% 6 4% 7 4% 8 4% 9 4% 10 4% 11+ 0% The next table describes the fees and expenses that apply periodically during the life of a policy, not including the portfolio fees and expenses. Separate Account Annual Expenses (as a percentage of average account value) Current Fee(1) Maximum Fee Mortality and Expense Risk Charge 1.25% 1.25% Account Fees and Expenses Administrative Charge 0.15% 0.25% Distribution Expense Charge 0.10% 0.25% Total Separate Account Annual Expenses 1.50% 1.75% We currently charge lower fees than the maximum allowed under the policy.The current and maximum fees we may charge at the separate account level are shown in the Annual Expenses table.We may increase the administrative charge and/or distribution expense charge, but neither will ever be more than 0.25% of the average daily value of a participant account invested in a portfolio. 5 The next table shows the minimum and maximum total operating expenses charged by the portfolio companies that you pay periodically while you own the policy.Additional details about each portfolio’s fees and expenses are contained in the prospectus for each portfolio. Total Annual Portfolio Operating Expenses (expenses that are deducted from portfolio assets, including management fees, distribution (12b-1) fees and other expenses) MINIMUM 0.20% MAXIMUM 1.42% Annual Portfolio Operating Expenses (expenses that are deducted from portfolio assets) American Fidelity Dual Strategy Fund, Inc. ® Management Fees 0.50% Other Expenses 0.00% Total Annual Portfolio Operating Expenses 0.50% American Century Variable Portfolios, Inc. (1) VP Balanced Fund Management Fees 0.90% Other Expenses 0.01% Total Annual Portfolio Operating Expenses 0.91% VP Capital Appreciation Fund Management Fees 1.00% Other Expenses 0.00% Total Annual Portfolio Operating Expenses 1.00% VP Income & Growth Fund Management Fees 0.70% Other Expenses 0.00% Total Annual Portfolio Operating Expenses 0.70% VP International Fund Management Fees 1.41% Other Expenses 0.01% Total Annual Portfolio Operating Expenses 1.42% BlackRock Variable Series Funds, Inc. (2 Basic Value V.I. Fund Management Fees 0.60% Other Expenses(3)(4) 0.25% Total Annual Portfolio Operating Expenses(3)(4) 0.85% Capital Appreciation V.I. Fund Management Fees 0.65% Other Expenses(3)(4) 0.28% Acquired Fund Fees and Expenses 0.01% Total Annual Portfolio Operating Expenses(3)(4) 0.94% Value Opportunities V.I. Fund Management Fees 0.75% Other Expenses(3)(4) 0.26% Total Annual Portfolio Operating Expenses(3)(4) 1.01% The Dreyfus Socially Responsible Growth Fund, Inc (5) Management Fees 0.75% Other Expenses 0.10% Total Annual Portfolio Operating Expenses 0.85% 6 The Dreyfus Stock Index Fund, Inc. (5) Management Fees 0.25% Other Expenses 0.03% Total Annual Portfolio Operating Expenses 0.28% Dreyfus Variable Investment Fund (5) International Value Portfolio Management Fees 1.00% Other Expenses 0.28% Total Annual Portfolio Operating Expenses 1.28% Dreyfus Investment Portfolios (5) Technology Growth Portfolio Management Fees 0.75% Other Expenses 0.08% Total Annual Portfolio Operating Expenses 0.83% Vanguard® Variable Insurance Fund* Balanced Portfolio Management Expenses 0.19% Other Expenses 0.07% Total Annual Portfolio Operating Expenses 0.26% Capital Growth Portfolio Management Expenses 0.22% Other Expenses 0.19% Total Annual Portfolio Operating Expenses 0.41% Small Company Growth Portfolio Management Expenses 0.20% Other Expenses 0.18% Total Annual Portfolio Operating Expenses 0.38% Total Bond Market Index Portfolio Management Expenses 0.16% Other Expenses 0.04% Total Annual Portfolio Operating Expenses 0.20% * Vanguard is a trademark of The Vanguard Group, Inc. American Century Variable Portfolios, Inc. Share Class I. BlackRock Variable Series Funds, Inc. Share Class I. BlackRock Variable Series Funds, Inc. Other expenses have been restated to reflect current fees. BlackRock Variable Series Funds, Inc.:The Total Annual Fund Operating Expenses do not correlate to the ratio of expenses to average net assets given in the Fund’s most recent annual report which does not include the Acquired Fund Fees and Expenses or the restatement of Other Expenses to reflect current fees The Dreyfus Socially Responsible Growth Fund, Inc., The Dreyfus Stock Index Fund, Inc., Dreyfus Variable Investment Fund, and Dreyfus Investment Portfolios - Share Class:Initial. 7 Examples These examples are intended to assist in comparing the cost of investing in the policy with the cost of investing in other variable annuity policies.These costs include (1) the applicable withdrawal charge, (2) separate account annual expenses, and (3) portfolio fees and expenses. The examples assume an initial investment of $10,000 in the policy for the time periods indicated.The examples also assume that the investment has a 5% return each year and assume the maximum fees and expenses of the portfolios.Although actual costs may be higher or lower, based on these assumptions, the examples show the expenses that would be paid on a $10,000 investment (a) if a policy is surrendered at the end of each time period or (b) if a policy is not surrendered or the policy is annuitized at the end of the applicable time period. Time Periods 1 Year 3 Years 5 Years 10 Years American Fidelity Dual Strategy Fund, Inc.® (a) (b) American Century Variable Portfolios, Inc. VP Balanced Fund (a) (b) VP Capital Appreciation Fund (a) (b) VP Income & Growth Fund (a) (b) VP International Fund (a) (b) BlackRock Variable Series Funds, Inc. Basic Value V.I. Fund (a) (b) Capital Appreciation V.I. Fund (a) (b) Value Opportunities V.I. Fund (a) (b) The Dreyfus Socially Responsible Growth Fund, Inc. (a) (b) The Dreyfus Stock Index Fund, Inc. (a) (b) Dreyfus Variable Investment Fund International Value Portfolio (a) (b) Dreyfus Investment Portfolios Technology Growth Portfolio (a) (b) Vanguard® Variable Insurance Fund* Balanced Portfolio (a) (b) Capital Growth Portfolio (a) (b) Small Company Growth Portfolio (a) (b) Total Bond Market Index Portfolio (a) (b) We based annual expenses of the underlying portfolios on data provided by the portfolio companies for the year ended December 31, 2012.Except for American Fidelity Dual Strategy Fund, Inc.®, we did not independently verify the data provided; however, we did prepare the examples. The examples should not be considered a representation of past or future expenses.Actual expenses may be greater or less than those shown.Similarly, the 5% annual rate of return assumed in the examples is not an estimate or guarantee of future performance. *Vanguard is a trademark of The Vanguard Group, Inc. 8 CONDENSED FINANCIAL INFORMATION During the accumulation phase, we calculate the value of each participant’sshare of different sub-accounts with a unit of measurement called an accumulation unit.The table below sets forth the accumulation unit values as of January 1 and December 31 for each year since the later of (1) 2003 (when Separate Account C began operating as a registered unit investment trust)(1) and (2) the year that the sub-account began operations.(2)An explanation of how we calculate the value of an accumulation unit is located elsewhere in this document. Sub-account Unit Value at January 1(1) Sub-account Unit Value at December 31 Number of Sub- account Units Outstanding at December 31 American Fidelity Dual Strategy Fund, Inc.® $ 10.848 $ 12.065 $ 12.065 $ 12.856 $ 12.856 $ 13.127 $ 13.127 $ 14.211 $ 14.211 $ 15.386 $ 15.386 $ 11.460 $ 11.460 $ 13.404 $ 13.404 $ 13.213 $ 13.213 $ 15.148 American Century Variable Portfolios, Inc. VP Balanced Fund $ 11.222 $ 12.050 $ 12.050 $ 13.032 $ 13.032 $ 13.471 $ 13.471 $ 14.547 $ 14.547 $ 15.038 $ 15.038 $ 11.802 $ 11.802 $ 13.427 $ 13.427 $ 14.766 $ 14.766 $ 15.322 $ 15.322 $ 16.875 VP Capital Appreciation Fund $ 10.851 $ 12.133 $ 12.133 $ 12.859 $ 12.859 $ 15.462 $ 15.462 $ 17.855 $ 17.855 $ 25.646 $ 25.646 $ 13.595 $ 13.595 $ 18.358 $ 18.358 $ 23.744 $ 23.744 $ 21.868 $ 21.868 $ 24.990 VP Income & Growth Fund $ 10.810 $ 12.281 $ 12.281 $ 13.670 $ 13.670 $ 14.090 $ 14.090 $ 16.252 $ 16.252 $ 15.999 $ 15.999 $ 10.310 $ 10.310 $ 11.994 $ 11.994 $ 13.487 $ 13.487 $ 13.700 $ 13.700 $ 15.486 VP International Fund $ 10.100 $ 11.937 $ 11.937 $ 13.516 $ 13.516 $ 15.079 $ 15.079 $ 18.572 $ 18.572 $ 21.600 $ 21.600 $ 11.740 $ 11.740 $ 15.470 $ 15.470 $ 17.265 $ 17.265 $ 14.960 $ 14.960 $ 17.856 (1)For 2003, beginning of period is July 1, rather than January 1 BlackRock Variable Series Funds, Inc. Basic Value V. I. Fund $ 11.468 $ 13.676 $ 13.676 $ 14.964 $ 14.964 $ 15.174 $ 15.174 $ 18.217 $ 18.217 $ 18.272 $ 18.272 $ 11.381 $ 11.381 $ 14.703 $ 14.703 $ 16.339 $ 16.339 $ 15.701 $ 15.701 $ 17.640 Capital Appreciation V.I. Fund $ 10.000 $ 12.479 $ 12.479 $ 11.202 $ 11.202 $ 12.563 Value Opportunities V.I. Fund $ 11.552 $ 14.134 $ 14.134 $ 16.009 $ 16.009 $ 17.408 $ 17.408 $ 19.347 $ 19.347 $ 18.888 $ 18.888 $ 11.156 $ 11.156 $ 14.104 $ 14.104 $ 17.881 $ 17.881 $ 17.187 $ 17.187 $ 19.224 9 The Dreyfus Socially Responsible Growth Fund, Inc. $ 10.805 $ 12.173 $ 12.173 $ 12.736 $ 12.736 $ 13.000 $ 13.000 $ 13.985 $ 13.985 $ 14.849 $ 14.849 $ 12.639 $ 12.639 $ 14.296 $ 14.296 $ 14.210 $ 14.210 $ 15.674 The Dreyfus Stock Index Fund, Inc. $ 11.183 $ 12.656 $ 12.656 $ 13.794 $ 13.794 $ 14.226 $ 14.226 $ 16.186 $ 16.186 $ 16.783 $ 16.783 $ 10.392 $ 10.392 $ 12.934 $ 12.934 $ 14.632 $ 14.632 $ 14.684 $ 14.684 $ 16.743 Dreyfus Variable Investment Fund International Value Portfolio $ 10.069 $ 12.741 $ 12.741 $ 15.064 $ 15.064 $ 16.604 $ 16.604 $ 20.054 $ 20.054 $ 20.576 $ 20.576 $ 12.704 $ 12.704 $ 16.391 $ 16.391 $ 16.867 $ 16.867 $ 13.545 $ 13.545 $ 15.033 Dreyfus Investment Portfolios Technology Growth Portfolio $ 11.704 $ 11.704 $ 11.583 $ 11.583 $ 11.843 $ 11.843 $ 12.169 $ 12.169 $ 13.753 $ 13.753 $ 12.376 $ 12.376 $ 15.842 $ 15.842 $ 14.392 $ 14.392 $ 16.392 Vanguard® Variable Insurance Fund Balanced Portfolio $ 10.000 $ 10.462 $ 10.462 $ 11.848 $ 11.848 $ 12.648 $ 12.648 $ 11.680 $ 11.680 $ 12.773 $ 12.773 $ 13.049 $ 13.049 $ 14.469 Capital Growth Portfolio $ 10.000 $ 12.114 $ 12.114 $ 11.823 $ 11.823 $ 13.449 Small Company Growth Portfolio $ 10.000 $ 10.974 $ 10.974 $ 11.915 $ 11.915 $ 12.179 $ 12.179 $ 12.945 $ 12.945 $ 12.926 $ 12.926 $ 14.599 Total Bond Market Index Portfolio $ 10.000 $ 10.205 $ 10.205 $ 10.755 $ 10.755 $ 11.490 $ 11.490 $ 11.636 $ 11.636 $ 12.208 $ 12.208 $ 12.946 $ 12.946 $ 13.267 10 REVENUE SHARING ARRANGEMENTS We, or one or more of our affiliates, may receive additional cash payments from one or more of the portfolio companies in exchange for providing certain administrative services.In consideration for these payments, we agree to perform services such as shareholder servicing, sub-administration and record-keeping, as well as various other administrative services.These payments do not constitute payment in any manner for investment advisory services and are not otherwise related to investment advisory or distribution services or expenses.These payments are sometimes referred to as “revenue sharing.”Our sales people do not receive any additional compensation for selling one sub-account over another, and they do not give any special preference to a sub-account just because that fund has a more favorable revenue sharing arrangement with us. In connection with your fund purchase, we, or one or more of our affiliates, are entitled to receive a percentage of the purchased sub-account’s average daily net assets maintained for our policy holders.These percentages differ based upon the terms of our agreements with the companies as denoted below.We have entered into revenue sharing arrangements with the following companies: Portfolio Company Revenue Sharing % BlackRock Advisors, LLC 0.10% American Century Investment Services, Inc. 0.20% on assets over $10 million The Dreyfus Corporation 0.15% (does not apply to the Dreyfus Stock Index Fund, Inc.) THE 457(B) GROUP VARIABLE ANNUITY Owning a 457(b) Group Variable AnnuityPolicy The 457(b) Group Variable Annuityis a group annuity policy that is designed for use in eligible deferred compensation plans adopted by governmental employers and tax-exempt organizations pursuant to Section 457(b) of the Internal Revenue Code.American Fidelity Assurance Company issues a single policy that acts as a contract between an employer, who is the policyholder on behalf of the participants, and American Fidelity Assurance Company.Any present or future employee of the policyholder can become a participant by investing in the policy.Under the policy, American Fidelity Assurance Company promises to pay income to the participants in the form of annuity payments beginning on a date chosen by the participant.American Fidelity Assurance Company establishes an account for each participant, and the account contains values and reflects activity for the participant.The person upon whose life the annuity payments are based is called the annuitant.If the annuitant dies during the accumulation period, American Fidelity Assurance Company will pay a death benefit to the beneficiary. Assets held under the policy must be held for the exclusive benefit of participants and their beneficiaries under the plan.All liabilities with respect to plan participants and their beneficiaries must be satisfied before any part of the assets and income of the policy will be used for, or diverted to, purposes other than for the exclusive benefit of plan participants and their beneficiaries. Naming a Beneficiary The beneficiary is the person or entity named in accordance with the plan to receive a benefit in the event of a participant’s death.If the beneficiary and the annuitant die at the same time, we will assume that the beneficiary died first for purposes of paying any death benefits. Voting Rights Although American Fidelity Assurance Company legally owns the underlying portfolios’ shares, we believe that we must get instructions from participants or the policyholders about how to vote the shares when an underlying portfolio company solicits proxies in conjunction with a shareholder vote.When we receive appropriate voting instructions, we will vote all of the shares we own in proportion to those instructions.This type of voting may allow a small number of policy owners to control the outcome of the vote.If we determine that we are no longer required to seek voting instructions, we will vote the shares in our own right. Changes in Policy Terms Any changes to the policy must be made in writing and signed by an authorized officer of American Fidelity Assurance Company. 11 ABOUT THE PARTICIPANT ACCOUNT Purchase Payments Money is invested in the policy when purchase payments are made.Purchase payments can only be made during the accumulation period.Except for the initial purchase payment, purchase payments will be credited to a participant’s account within one business day of receipt in our office.In accordance with the plan, the amount of a participant’s purchase payments may be increased, decreased or changed at any time.All payment allocations must be in whole percentages.Purchase payments made by or on behalf of a participant must be at least $300 annually, unless we agree to a lesser amount.A participant account will not lapse even if no purchase payments are made during a policy year. Once we receive a minimum initial purchase payment of $25 and the proper enrollment forms, we will (1) issue verification of participation in the policy, and (2) allocate the initial purchase payment according to instructions provided within two business days.If we are unable to complete the initial process within five business days, we will either return the money or get permission to keep it until we obtain all of the necessary information.Purchase payments received by 3:00 p.m., Central Time, will receive same day pricing in determining the number of sub-account accumulation units to credit to a participant account. American Fidelity Assurance Company allocates purchase payments to each participant’s account as instructed by the policyholder, in accordance with the terms of the plan.Subsequent purchase payments will be allocated in the same manner unless we receive other instructions.The policyholder, or the participant, if the plan permits, may change allocations among sub-accounts for future purchase payments. Accumulation Units In order to keep track of the value of a participant account during the accumulation period, we use a measurement called an accumulation unit.Every purchase payment increases the number of accumulation units in a participant’s account.To determine the number of accumulation units that we should credit to a participant account, we determine the value of the accumulation unit for each sub-account to which the participant allocates purchase payments.Because each sub-account has its own value, the value of the accumulation unit for each of the sub-accounts differs. We calculate the value of accumulation units after the New York Stock Exchange closes and then credit the participant account accordingly.On each day that both the New York Stock Exchange and American Fidelity Assurance Company are open, we determine the value of an accumulation unit for each sub-account by dividing the total value of a sub-account’s net assets by the number of the sub-account’s outstanding accumulation units. The value of an accumulation unit relating to any sub-account may go up or down from day to day.If a participant allocates purchase payments to any of the variable investment options, the value of his or her participant account will fluctuate depending upon the investment performance of the portfolio(s) corresponding to the sub-account(s) to which the participant has allocated purchase payments.(This is not true if a participant invests solely in the Guaranteed Interest Account.)The value of a participant account also depends on the expenses of the policy and the underlying portfolio. When a purchase payment is made, we credit the appropriate participant account with accumulation units using the accumulation unit value next determined after we receive the purchase payment.The number of accumulation units credited is determined by dividing the amount of the purchase payment allocated to a sub-account by the value of the accumulation unit for that sub-account.When a withdrawal is made, the number of accumulation units in the participant account will decrease.For more information about withdrawals, see the “Withdrawals” information that appears elsewhere in this document. The following example illustrates how we calculate the number of accumulation units that should be credited to a participant account when purchase payments are made. Example On Thursday, we receive an additional purchase payment of $100 designated to a participant account.The participant previously allocated 100% of this amount to The Dreyfus Stock Index Fund sub-account.When the New York Stock Exchange closes on that Thursday, we determine that a sub-account accumulation unit for The Dreyfus Stock Index Fund is valued at $10.75.To determine the increased value of the participant account, we divide $100 by $10.75 and credit the participant account on Thursday night with 9.30 accumulation units of The Dreyfus Stock Index Fund sub-account. 12 RECEIVING PAYMENTS FROM THE ANNUITY Annuity Date In accordance with the plan, an annuity date will be established for each participant, at which time the participant will begin receiving regular monthly income payments (sometimes called distributions) from the annuity.We must be notified of the desired annuity date at least 30 calendar days before annuity payments begin. The earliest annuity date that may be requested for commencement of a participant’s annuity payments is 30 calendar days after a participant’s effective date.If the policy is issued pursuant to a qualified plan, the annuitant is generally required to select an annuity date that occurs by April 1 of the calendar year following either the calendar year in which the annuitant retires or the calendar year in which the annuitant turns 70½, whichever comes later.Otherwise, the annuity date may not be later than the annuitant’s 85th birthday or the maximum date permitted under state law, whichever is earlier.This annuity date may be changed by written request any time before the original annuity date, and at least 30 calendar days before the new annuity date.Please read the plan for other information related to distributions. The duration of a participant’s annuity period will impact the amount of the participant’s monthly annuity payments.Choosing an early annuity date may increase the duration of a participant’s annuity period, which will decrease the amount of the participant’s monthly annuity payments.Other material factors that determine the level of annuity benefits are the age of the annuitant, accumulation value of the annuity contract, and type and duration of the annuity option selected. Selecting an Annuity Option Four annuity payment options are available under the policy.In order to receive annuity payments under an annuity option, we must receive notice of the annuity option selected at least 30 calendar days before the annuity date.If an option is based on life expectancy, we will require proof of the payee’s date of birth. As permitted by the plan, one of the following annuity options may be chosen.If no annuity option is selected, we will make monthly annuity payments to you in accordance with Option 2 below.We may make other annuity options available from time to time.After annuity payments begin, the annuity option cannot be changed. OPTION 1 Lifetime Only Annuity We will make monthly payments during the life of the annuitant. If this option is elected, payments will stop when the annuitant dies. OPTION 2 Lifetime Annuity with Guaranteed Periods We will make monthly payments for the guaranteed period selected and thereafter, during the life of the annuitant. When the annuitant dies, any amounts remaining under the guaranteed period selected will be distributed to the beneficiary at least as rapidly as they were being paid as of the date of the annuitant’s death. The guaranteed period may be 10 years or 20 years. OPTION 3 Joint and Survivor Annuity We will make monthly payments during the joint lifetime of two people, usually husband and wife.Payments will continue during the lifetime of the survivor of those two people and will be computed on the basis of 100%, 66 2/3%, or 50% of the annuity payment in effect originally. If a reduced payment of 66 2/3% or 50% to the surviving annuitant is selected, fixed annuity payments will be equal to 66 2/3% or 50%, as applicable, of the fixed annuity payment during the period while both annuitants were still living.Generally, when an annuity option is based on two lives instead of one, the amount of the monthly annuity income is less during the joint lifetime of the annuitants than it would be otherwise. OPTION 4 Period Certain We will make monthly payments for a specified period. The specified period must be at least five years and cannot be more than 30 years.When the annuitant dies, any amounts remaining under the specified period selected will be distributed to the beneficiary at least as rapidly as they were being paid as of the annuitant’s death. Annuity Payments Annuity payments are paid in monthly installments unless you elect to receive them quarterly, semi-annually or annually.Electing to receive payments less frequently will increase the individual payment amount.However, the amount of the quarterly, semi-annual or annual installments will be actuarially equivalent (mathematically equivalent) to the monthly installment.The amount of the first monthly payment depends on the annuity option selected and the age of the annuitant at the time the first payment is due.The participant’s adjusted account value will be applied to the applicable annuity table based on the annuity option selected.The policy contains tables indicating the dollar amount of the first fixed monthly payment under each annuity payment option for each $1,000 of value applied.The guaranteed interest rate on all options is 3% compounded annually.We may suspend, defer, or postpone annuity payments as described elsewhere in this document. 13 INVESTMENT OPTIONS When purchase payments are made in connection with the 457(b) Group Variable Annuity, a participant can allocate his or her purchase payments under the policy to our Guaranteed Interest Account, any one or more of Separate Account C’s sub-accounts, or both.Each of the sub-accounts corresponds with one of the portfolios listed below.Additional sub-accounts may be available in the future. NAME TYPE OF PORTFOLIO COMPANY INVESTMENT ADVISOR/ SUB-ADVISOR American Fidelity Dual Strategy Fund, Inc. ® (Call 800.662.1106 to request portfolio prospectus) Open-end, diversified, management investment company Advisor:American Fidelity Assurance Company Sub-Advisors:Beck, Mack & Oliver LLC, Boston Advisors, LLC, The Renaissance Group, LLC, and WEDGE Capital Management LLP American Century Variable Portfolios, Inc. Portfolios available under 457(b) Group Variable Annuity policy: ·VP Balanced Fund ·VP Capital Appreciation Fund ·VP Income & Growth Fund ·VP International Fund (Call 800.345.6488 to request portfolio prospectus) Open-end, management investment company offering one or more portfolios available under the 457(b) Group Variable Annuity. Advisor:American Century Investment Management, Inc. Sub-Advisor:None BlackRock Variable Series Funds, Inc. Portfolios available under 457(b) Group Variable Annuity policy: ·Basic Value V.I. Fund ·Capital Appreciation V.I. Fund ·Value Opportunities V.I. Fund (Call 800.441.7762 to request portfolio prospectus) Open-end, management investment company offering one or more separate funds available under the 457(b) Group Variable Annuity. Advisor:BlackRock Advisors, LLC Sub-Advisor:BlackRock Investment Management, LLC The Dreyfus Socially Responsible Growth Fund, Inc. (Call 800.554.4611 to request portfolio prospectus) Open-end, diversified, management investment company Advisor:The Dreyfus Corporation The Dreyfus Stock Index Fund, Inc. (Call 800.554.4611 to request portfolio prospectus) Open-end management investment company Advisor:The Dreyfus Corporation Index Fund Manager:Mellon Equity Associates (affiliate of The Dreyfus Corporation) Dreyfus Variable Investment Fund Portfolios available under 457(b) Group Variable Annuity policy: ·International Value Portfolio (Call 800.554.4611 to request portfolio prospectus) Open-end, management investment company offering one or more portfolios available under the 457(b) Group Variable Annuity. Advisor:The Dreyfus Corporation Dreyfus Investment Portfolios Portfolio available under 457(b) Group Variable Annuity policy: ·Technology Growth Portfolio (Call 800.554.4611 to request portfolio prospectus) Open-end, management investment company offering one or more portfolios available under the 457(b) Group Variable Annuity. Advisor:The Dreyfus Corporation Vanguard® Variable Insurance Fund Portfolios available under 457(b) Group Variable Annuity policy: ·Balanced Portfolio ·Capital Growth Portfolio ·Small Company Growth Portfolio ·Total Bond Market Index Portfolio (Call 800.210.6348 to request portfolio prospectus) Open-end, management investment company offering one or more portfolios available under the 457(b) Group Variable Annuity. Advisor of Vanguard VIF Balanced Portfolio: Wellington Management, LLC; Sub-Advisor: None Advisor of Vanguard VIF Capital Growth Portfolio:PRIMECAP Management Company; Sub Advisor: None Advisors of Vanguard VIFSmall Company Growth Portfolio: Granahan Investment Management, Inc. and The Vanguard Group, Inc.; Sub-Advisor: None Advisor of Vanguard VIF Total Bond Market Index Portfolio: The VanguardGroup, Inc.; Sub-Advisor: None Shares of each of the portfolio companies are issued and redeemed in connection with investments in and payments under certain variable annuity policies and variable life insurance policies of various life insurance companies which may or may not be affiliated.None of the portfolio companies believe that offering its shares in this manner will be disadvantageous to you.Nevertheless, the board of trustees or the board of directors, as applicable, of each portfolio company intends to monitor events in order to identify any material irreconcilable conflicts that may possibly arise and in order to determine what action, if any, should be taken.If such a conflict were to occur, one or more of the insurance company separate accounts might withdraw their investments from a portfolio company.An irreconcilable conflict might result in the withdrawal of a substantial amount of a portfolio’s assets, which could adversely affect such portfolio’s net asset value per share. You should read the prospectuses for the portfolios carefully before investing.The prospectuses contain detailed information about the eligible portfolios, including information about deductions from and expenses paid out of the assets of the portfolios.You may request copies of the prospectuses of the portfolios by calling the telephone numbers in the preceding table.You may also request a copy of the Statement of Additional Information of any of the portfolios by calling the telephone numbers in the preceding table, or by contacting us at the address and phone number on the cover of this prospectus. Interests in the Guaranteed Interest Account are not registered under the Securities Act of 1933 because of certain exemptive and exclusionary provisions.The Guaranteed Interest Account also is not registered as an investment company under the Investment Company Act of 1940.Accordingly, neither the Guaranteed Interest Account nor any interests in it are subject to the provisions of these Acts.Disclosures regarding the Guaranteed Interest Account may, however, be subject to certain generally applicable provisions of the federal securities laws relating to the accuracy and completeness of statements made in prospectuses. Substitution At our discretion, we may substitute another eligible investment option for any one of the portfolios available under the 457(b)Group Variable Annuity.If we decide to make a substitution, we will give you notice of our intention. Transfers Upon receipt of proper instructions, and as the plan permits, we will make transfers between any of the investment options to which payments have been allocated.We reserve the right to limit the number of transfers that may be made.All asset transfers made in any one day count as one transfer.We will not be liable for transfers made at a participant’s or a policyholder’s direction.All transfers must be in whole percentages.Currently, there is no transfer fee; however, we reserve the right, at any time and without prior notice, to end, suspend, or change the transfer privilege, in which case we will provide written notice of any such action. Automatic Dollar Cost Averaging Automatic dollar cost averaging allows a participant to transfer an established amount of money each quarter from one investment option to another.The minimum amount that may be transferred from an investment option in this way is $500.Only one investment option can be used as the source of a transfer.By transferring the same amount on a regular schedule instead of transferring a larger amount at one time, a participant may be less susceptible to the impact of market fluctuations.Automatic dollar cost averaging is only available during the accumulation period.Currently, there is no transfer fee; however, we reserve the right to take into account transfers made under the automatic dollar cost averaging program in determining any transfer fee that is applicable in the future. 14 Asset Rebalancing After a participant allocates his or her money to different investment options, the performance of the different investment options may cause the allocation of the total investment to shift.At the participant’s direction, we will automatically rebalance a participant account to return the total investment to the original percentage allocations.If a participant requests our asset rebalancing service, we will make any necessary transfers on the first day after the end of the policy year.Asset rebalancing is only available in the accumulation period. If you participate in asset rebalancing, the transfers made under the program are taken into account in determining any transfer fee; however, no other fees are charged. Frequent Purchases and Redemptions Market timing policies are designed to address the excessive short-term trading of investment company securities that may be harmful to the remaining policy owners.Although market timing by participants is generally not illegal, we are aware that successful market timers may, in some circumstances, make profits at the expense of passive participants who engage in various long-term or passive investment strategies. We have identified the possibility that participants may attempt to use market timing strategies in connection with Separate Account C, which includes variable investment options, as well as a fixed annuity account option.Market timing can be accomplished by switching back and forth between investment options.Market timing can make it very difficult for a portfolio company to manage an underlying portfolio’s investments. Frequent transfers may cause a portfolio company to hold more cash than otherwise necessary, disrupt management strategies, increase transaction costs, or affect performance.For these reasons, the policy was not designed for persons who make programmed, large, or frequent transfers. In light of the risk posed to participants and other portfolio investors by market timing, we reserve the right, at any time and without prior notice, to end, suspend, or change the ability of participants to transfer assets between investment options if we detect suspicious transfer activity.In furtherance of this general authority to restrict transfers as described above, and without limiting other actions we may take in the future, we have adopted the following specific restrictions: • We may impose specific restrictions on transactions for certain investment options, including, but not limited to, the ability to suspend or terminate the offering of an investment option, based on the transfer restriction policies of the underlying portfolios.We may do so to conform to any present or future restriction that is imposed by any portfolio available under this policy. • We do not accept telephone transactions. • We reserve the right to postpone payment from the Guaranteed Interest Account for a period of up to six months. • We have adopted a policy requiring our personnel to maintain a record of all orders received between 2:45 p.m. and 3:00 p.m. Central Time pursuant to individual wire transfer contributions, walk-in withdrawals, and interfund transfer requests received by facsimile, and, when available, electronic transfers through our website.This record is reviewed monthly and any suspicious patterns are reported and subjected to additional review. • If a participant attempts to avoid the restrictions on their ability to transfer among investment options by withdrawing funds and reinvesting, the participant will be assessed a withdrawal charge of up to 8% at the time of each withdrawal.While not designed specifically to discourage market timing activities, these expenses have a tendency to discourage them. Although we may exercise our discretion on a case-by-case basis, we anticipate applying our policies regarding frequent purchases and redemptions uniformly in all cases, absent exceptional circumstances, including uniform application to trades that occur through omnibus accounts at any intermediaries.However, because we do retain the right to exercise our discretion on a case by case basis, certain policy owners may be able to successfully use market timing strategies in connection with Separate Account C. As of the date of this prospectus, we are in the process of enacting a system to allow participants to make inter-fund transfers online.We will notify you after it is in effect, either in a quarterly statement or otherwise.Although our transfer restrictions are designed to prevent excessive transfers, the restrictions are not capable of preventing every potential occurrence of excessive transfer activity, particularly with regard to electronic transfers.We continue to believe, however, that our transfer restrictions provide adequate protection to policy owners and other portfolio investors from the risks generally associated with market timing. EXPENSES Charges and expenses that exist in connection with the 457(b) Group Variable Annuity will reduce a participant’s investment return.You should carefully read this section for information about these expenses. Insurance Charges We pay all of the operating expenses of Separate Account C, and we deduct insurance charges from each participant account.We deduct the insurance charges when we calculate the value of the accumulation units.The insurance charges include: • mortality and expense risk; • administrative expense; and • distribution expense. Mortality and Expense Risk Charge.The mortality and expense risk charge is equal, on an annual basis, to 1.25% of the average daily value of the policy invested in a portfolio, after expenses are deducted.This charge compensates us for all the insurance benefits provided by the policy, including the guarantee of annuity rates, the death benefits, and certain other expenses related to the policy, and for assuming the risk that the current charges will not be sufficient in the future to cover the cost of administering the policy. Administrative Charge.The administrative charge for each participant is equal, on an annual basis, to 0.15% of the average daily value of the participant account invested in a portfolio, after portfolio expenses are deducted.We may increase this charge, but it will never be more than 0.25% of the average daily value of a participant account invested in a portfolio.This charge is for all the expenses associated with the policy’s administration.Some examples of these expenses include:preparing the policy, confirmations, annual reports and statements, maintaining policy records, personnel costs, legal and accounting fees, filing fees, and computer and systems costs. Distribution Expense Charge.The distribution expense charge for each participant is equal, on an annual basis, to 0.10% of the average daily value of the participant account invested in a portfolio, after portfolio expenses are deducted.We may increase this charge, but it will never be more than 0.25% of the average daily value of the participant account invested in a portfolio.This charge compensates us for the costs associated with distributing the policies. 15 Withdrawal Charge Any withdrawals made may be subject to a withdrawal charge that compensates us for expenses associated with selling the 457(b) Group Variable Annuity.The withdrawal charge is a percentage (up to 8%) of the amount withdrawn, as shown in the Fee Table on page 3.We calculate the withdrawal charge at the time of each withdrawal.No withdrawal charge will be applied when a death benefit is paid. Portfolio Expenses In addition to the charges discussed above, there are deductions from, and expenses paid out of, the assets of the portfolios.The portfolio expenses are described in the prospectuses for the portfolios. Taxes If we have to pay state or other governmental entity (e.g., municipalities) premium taxes or similar taxes relating to the policy, we will deduct the amount of the tax from the policy.Some of these taxes are due when the policy is issued; others are due when your annuity payments begin.We pay any premium taxes when they become payable to the states.Premium taxes generally range from 0% to 3.5%, depending on the state. We will also deduct from the policy any income taxes that we incur as a result of the policy.Currently, we are not making any such deductions. WITHDRAWALS If a policyholder’s plan permits, a participant may be allowed to withdraw cash from his or her participant account by redeeming all or part of the accumulation units in his or her participant account at any time during the accumulation period, before we begin making annuity payments.After we begin making annuity payments, no withdrawals or redemptions may be made. Any partial withdrawal must be at least $250, although we may make exceptions for unforeseen emergencies, as defined by the plan.The redemption value of a participant account is equal to the value of the accumulation units in the account next computed after we receive the request for withdrawal on a form we accept.The withdrawal charge, if applicable, and any taxes due will be deducted from the amount withdrawn before the participant receives it.We will deduct an equal dollar amount of the money withdrawn pro-rata from each of the participant’s investment options. If a participant does not want the withdrawal to come from each of his or her investment options equally, the participant must specify the investment options from which the withdrawals are to be made, using a form we accept.We reserve the right to distribute the full amount of any participant account that, after a withdrawal, has a value of less than $100.We will mail any payment within seven calendar days of receiving an acceptable request for withdrawal unless the payment is suspended, deferred, or postponed, as described elsewhere in this document.Income taxes and certain restrictions may apply to any withdrawal you make. A withdrawal is a redemption of accumulation units.If accumulation units are redeemed, the number of accumulation units in a participant’s account will decrease. The reduction in the number of accumulation units will equal the amount withdrawn, divided by the applicable accumulation unit value next computed after we receive the withdrawal request.A participant’s request for withdrawal must be submitted to us in writing on a form we accept. In certain instances, we may require additional documents, such as trust instruments, death certificates, appointments as executor or administrator, or certificates of corporate authority.All proper withdrawal requests received before 3:00 p.m., Central Time, will receive same-day pricing. Payments for accumulation units redeemed will be mailed within seven calendar days after we receive request that is in good order; however, we may delay the mailing of a redemption check for recently purchased accumulation units until such time as the payment check has cleared.Additionally, we may suspend, defer, or delay payments as described elsewhere in this document. Suspension of Payments or Transfers We may be required to suspend or postpone payments or withdrawals or transfers for any period when: • the New York Stock Exchange is closed (other than customary weekend and holiday closings); • trading on the New York Stock Exchange is restricted; • an emergency exists as a result of which disposal of the fund shares is not reasonably practicable or we cannot reasonably value the fund shares; or during any other period when, by order, the Securities and Exchange Commission permits such suspension or postponement for the protection of owners. We reserve the right to defer payment for a withdrawal or transfer from the Guaranteed Interest Account for the period permitted by law but not for more than six months. 16 DEATH BENEFIT AMOUNT The death benefit amount will be paid within seven calendar days of receipt of proof of death and proper written instructions, unless we suspend, defer, or postpone payments as described elsewhere in this document. Death of Participant Before the Annuity Date If a participant dies prior to the annuity date, the death benefit will be the greater of:(1) the participant’s purchase payments, less any withdrawals and withdrawal charges, or (2) the participant’s account value, adjusted for taxes determined as of the valuation period during which we receive both proof of death. Death of Annuitant After the Annuity Date If an annuitant dies on or after the annuity date, during the annuity period, any remaining payments under the annuity option elected will continue at least as rapidly as under the method of distribution in effect at the annuitant’s death. TAXES The following general tax discussion is not intended as tax advice.Participants should consult their own tax advisors about their circumstances.We have included additional information regarding taxes in the Statement of Additional Information. Tax Treatment of Distributions The rules of the Internal Revenue Code of 1986, as amended (the “Code”), govern the tax treatment of distributions from an eligible deferred compensation plan described under Section 457(b) of the Code (an “Eligible 457(b) Plan”).The Code generally provides that a participant in a 457(b) Plan sponsored by a governmental entity will not be taxed on any increase in the value of the participant account until a distribution occurs.Taxes will be due on the amount of any distribution as it is paid to you.If the distribution is an “eligible rollover distribution” as defined in the Code, we are generally required to withhold 20% of the distribution for federal income tax purposes unless a participant elects to make a direct rollover to an eligible retirement plan.You should discuss with a tax advisor the tax implications of a distribution before electing to receive a distribution from the Plan. Distributions The Code limits distributions from a 457(b) plan.Distributions can only be made: • beginning with the calendar year in which the participant attains age 70½; • when a participant has a severance of employment; • when a participant dies; or • when a participant is faced with an “unforeseeable emergency” (as defined in the plan, pursuant to the Code and Treasury Regulations). An Eligible 457(b) Plan must meet certain rules concerning required minimum distributions that are set forth in the Code.These required minimum distributions are required to begin for a participant by the April 1 of the calendar year following the latest to occur of the participant’s attainment of age 70½ or the participant’s retirement.The distributions are calculated based on the value of the participant’s account and the participant’s age. Diversification The Internal Revenue Code provides that the underlying investments for a variable annuity must satisfy certain diversification requirements in order to be treated as an annuity contract.We believe that all of the portfolios are being managed in such a way that they comply with the requirements. Neither the Internal Revenue Code nor the Internal Revenue Service Regulations issued to date provide guidance as to the circumstances under which you, because of the degree of control you exercise over the underlying investments, and not American Fidelity Assurance Company, would be considered the owner of the shares of the portfolios.If you are considered the owner of the portfolios’ shares, it will result in the loss of the favorable tax treatment for the policy.It is unknown to what extent under federal tax law owners are permitted to select portfolios, to make transfers among the portfolios or the number and type of portfolios for which owners may select.If any guidance is provided that is considered a new position, then the guidance would generally be applied prospectively.However, if such guidance is a position which is not new, it may be applied retroactively and you, as the owner of the policy, could be treated as the owner of the portfolios. Due to the uncertainty in this area, we reserve the right to modify the policy in an attempt to maintain favorable tax treatment. 17 OTHER INFORMATION American Fidelity Assurance Company We are an Oklahoma stock life insurance company organized in 1960.We are licensed to conduct life, annuity, and accident and health insurance business in 49 states, the District of Columbia, Guam and American Samoa.Our office is located at 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106. We have been a wholly owned subsidiary of American Fidelity Corporation since 1974.The stock of American Fidelity Corporation is controlled by a family investment partnership, Cameron Enterprises A Limited Partnership, an Oklahoma limited partnership.William M. Cameron and Lynda L. Cameron each own 50% of the common stock of Cameron Associates, Inc., the sole general partner of Cameron Enterprises A Limited Partnership.The address of both American Fidelity Corporation and Cameron Enterprises A Limited Partnership, is 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106. Separate Account C We established Separate Account C under Oklahoma insurance law in 2002 to hold the assets that underlie the 457(b) Group Variable Annuity.Separate Account C is registered with the SEC as a unit investment trust under the Investment Company Act of 1940; its inception date is June4, 2002.The Separate Account is divided into 16 sub-accounts. We hold Separate Account C’s assets in our name on behalf of Separate Account C, and those assets legally belong to us.Under Oklahoma law, however, those assets cannot be charged with liabilities that arise out of any other business that we conduct.All of the income, gains, and losses (realized or unrealized) that result from Separate Account C’s assets are credited to or charged against Separate Account C without regard to our other income, gains, and losses.We are obligated to pay all benefits and make all payments under the 457(b) Group Variable Annuity. Underwriter American Fidelity Securities, Inc., a wholly owned subsidiary of American Fidelity Assurance Company, is the principal underwriter for the annuity policies and acts as the distributor of the policies.The principal business address of American Fidelity Securities, Inc. is 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106. Legal Proceedings There are no pending material legal proceedings affecting us, Separate Account C, or American Fidelity Securities, Inc. Financial Statements Our financial statements and Separate Account C’s financial statements are included in our Statement of Additional Information.The cover of this prospectus contains information about how to obtain our Statement of Additional Information. TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION Page General Information and History of American Fidelity Assurance Company 1 Federal Tax Status 1 Offering of the 457(b) Group Variable Annuity 2 Fixed Annuity Payout 2 Underwriter 2 Custodian and Independent Registered Public Accounting Firm 2 Investment Consultant 3 Legal Opinion 3 Financial Statements 3 18 PLACE STAMP HERE American Fidelity Assurance Company P.O. Box 25520 Oklahoma City, OK73125-0520 Attention:Annuity Services Department Please send me the Statement of Additional Information for the following: □ 457(b) Group Variable Annuity □American Fidelity Dual Strategy Fund, Inc.® □American Century Variable Portfolios, Inc. □BlackRock Variable Series Funds, Inc. □The Dreyfus Socially Responsible Growth Fund, Inc. □The Dreyfus Stock Index Fund, Inc. □Dreyfus Variable Investment Fund □Dreyfus Investment Portfolios □Vanguard® Variable Insurance Fund Name (please print) Address 457(b) Group Variable Annuity issued by American Fidelity Separate Account C and American Fidelity Assurance Company STATEMENT OF ADDITIONAL INFORMATION May 1, 2013 This is not a prospectus.This Statement of Additional Information should be read in conjunction with the Prospectus dated May 1, 2013 for the 457(b) Group Variable Annuity. The Prospectus concisely sets forth information that a prospective investor should know before investing.For a copy of the Prospectus, write to us at: call us at: e-mail us at: P.O. Box 25520 Oklahoma City, Oklahoma73125-0520 va.help@af-group.com 457(b) Group Variable Annuity issued by American Fidelity Separate Account C and American Fidelity Assurance Company STATEMENT OF ADDITIONAL INFORMATION May 1, 2013 TABLE OF CONTENTS Page General Information and History of American Fidelity Assurance Company 1 Federal Tax Status 1 Offering of the 457(b) Group Variable Annuity 2 Fixed Annuity Payout 2 Underwriter 2 Custodian and Independent Registered Public Accounting Firm 2 Investment Consultant 3 Legal Opinion 3 Financial Statements 3 457(b) Group Variable Annuity issued by American Fidelity Separate Account C and American Fidelity Assurance Company STATEMENT OF ADDITIONAL INFORMATION May 1, 2013 GENERAL INFORMATION AND HISTORY OF AMERICAN FIDELITY ASSURANCE COMPANY American Fidelity Assurance Company, which was organized in Oklahoma in 1960, is a wholly owned subsidiary of American Fidelity Corporation, an insurance holding company. The stock of American Fidelity Corporation is controlled by a family investment partnership, Cameron Enterprises A Limited Partnership, an Oklahoma limited partnership.William M. Cameron and Lynda L. Cameron each own 50% of the common stock of Cameron Associates, Inc., the sole general partner of Cameron Enterprises A Limited Partnership. FEDERAL TAX STATUS NOTE: The following is a description of federal income tax law applicable to annuities in general. You should seek competent tax advice regarding the matters discussed in the Prospectus and this Statement of Additional Information. American Fidelity Assurance Company does not guarantee the tax status of the policies. You bear the complete risk that the policies may not be treated as “annuity contracts” under federal income tax laws. It should be further understood that the following discussion is not exhaustive and that special rules not described herein may be applicable in certain situations. Moreover, no attempt has been made to consider any applicable state or other tax laws. General American Fidelity Assurance Company is taxed as a life insurance company under the Internal Revenue Code (the “Code”).For federal income tax purposes, Separate Account C is not a separate entity from American Fidelity Assurance Company and its operations form a part of American Fidelity Assurance Company. Diversification Section 817(h) of the Code imposes certain diversification standards on the underlying assets of variable annuity contracts. The Code provides that a variable annuity contract will not be treated as an annuity contract for any period (and any subsequent period) for which the investments are not adequately diversified in accordance with regulations prescribed by the United States Treasury Department (the “Treasury Department”). Disqualification of the policy as an annuity contract would result in imposition of federal income tax to you with respect to earnings allocable to the policy prior to the receipt of payments under the policy. The Code contains a safe harbor provision which provides that annuity contracts such as the policies meet the diversification requirements if, as of the end of each quarter, the underlying assets meet the diversification standards for a regulated investment company and no more than fifty-five percent (55%) of the total assets consist of cash, cash items, U.S. government securities, and securities of other regulated investment companies. 1 The Treasury Department has issued regulations (including Treas. Reg. § 1.817-5) which establish diversification requirements for the investment portfolios underlying variable contracts such as the policies. The regulations amplify the diversification requirements for variable contracts set forth in the Code and provide an alternative to the safe harbor provision described above. Under the regulations, an investment portfolio will be deemed adequately diversified if: (1) no more than 55% of the value of the total assets of the portfolio is represented by any one investment; (2) no more than 70% of the value of the total assets of the portfolio is represented by any two investments; (3) no more than 80% of the value of the total assets of the portfolio is represented by any three investments; and (4) no more than 90% of the value of the total assets of the portfolio is represented by any four investments. American Fidelity Assurance Company intends that all funds underlying the policies will be managed by the investment advisors in such a manner as to comply with these diversification requirements. The diversification regulations issued by the Treasury Department do not provide guidance regarding the circumstances in which owner control of the investments of Separate Account C will cause the owner to be treated as the owner of the assets of Separate Account C, thereby resulting in the loss of favorable tax treatment for the policy. At this time it cannot be determined whether additional guidance will be provided and what standards may be contained in such guidance. The amount of owner control which may be exercised under the policy is different in some respects from the situations addressed in published rulings issued by the Internal Revenue Service in which it was held that the policy owner was not the owner of the assets of the separate account. It is unknown whether these differences, such as the owner’s ability to transfer among investment choices or the number and type of investment choices available, would cause the owner to be considered as the owner of the assets of Separate Account C resulting in the imposition of federal income tax to the owner with respect to earnings allocable to the policy prior to receipt of payments under the policy. In the event any forthcoming guidance or ruling is considered to set forth a new position, such guidance or ruling will generally be applied only prospectively. However, if such ruling or guidance was not considered to set forth a new position, it may be applied retroactively resulting in the owner being retroactively determined to be the owner of the assets of Separate Account C. Due to the uncertainty in this area, American Fidelity Assurance Company reserves the right to modify the policy in an attempt to maintain favorable tax treatment. Section 457(b) Plan Federal Tax Status Section 457 of the Code allows employees and independent contractors of state and local governments and tax-exempt organizations to defer a portion of their salaries or compensation to retirement years without paying current income tax on either the deferrals or the earnings on the deferrals.Because all of the contributions to the participant accounts are made on a pre-tax basis, all distributions will be subject to federal income tax unless the distribution is rolled over to a qualified retirement plan, a Section 403(b) plan, a traditional IRA, another governmental Section 457(b) plan in a direct rollover, or a governmental defined benefit plan to purchase permissive service credits.A distribution may be converted directly to a Roth IRA, subject to certain restrictions in 408A, but will be subject to federal income tax.You should seek competent advice about the tax consequences of any distributions. Income Tax Withholding All distributions from governmental 457(b) plans except distributions rolled over in a direct rollover are includible in the gross income of the participant when distributed, and will be subject to federal income tax withholding pursuant to Section 3405 of the Code. Generally, federal income tax is withheld from periodic payments at the same rate as wages and at the rate of 10% from non-periodic payments that are not considered “eligible rollover distributions.” The participant may elect not to have taxes withheld or to have withholding done at a different rate unless the distribution is an eligible rollover distribution.Participants are liable for payment of any federal income tax payable on a distribution and those who elect not to have withholding made or who elect to have withholding done at a different rate are still required to pay the full amount of any tax owed. Participants may also be subject to penalties under the estimated tax payment rules if withholding and estimated tax payments are not sufficient. Participants who do not provide a social security number or other taxpayer identification number will not be permitted to elect out of withholding. Additionally, United States citizens residing outside of the country, or United States legal residents temporarily residing outside the country, are subject to different withholding rules and cannot elect out of withholding. 2 There is a mandatory 20% withholding for eligible rollover distributions that are eligible for rollover to qualified retirement plans, Section 403(b) plans, traditional IRAs, and governmental Section 457 plans but that are not directly rolled over.Eligible rollover distributions are any non-periodic distributions that are not: (a) a series of substantially equal periodic payments made at least annually for the life or life expectancy of the participant or joint and last survivor expectancy of the participant and a designated beneficiary, or for a specified period of ten years or more; (b) distributions which are required minimum distributions; or (c) distributions made in the event of an unforeseeable emergency as defined in regulations issued by the Treasury Department.An eligible rollover distribution that is distributed to the participant is eligible to be rolled over to an “eligible retirement plan” if the rollover is completed within 60 calendar days of receipt of the eligible rollover distribution by the participant.An eligible rollover distribution other than a direct rollover is subject to the 20% withholding and any withheld amount not rolled over will be recognized as taxable income.Any federal income tax withheld will be applied against the participant’s federal income tax liability for the year of distribution and is available for refund.Participants should consult their own tax counsel or other tax advisor regarding withholding requirements. Penalty Tax on Distributions Attributed to Rollovers Generally, in addition to ordinary income tax, a penalty equal to 10% of the amount of any payment will apply to any distribution received from the 457(b) Group Variable Annuity to the extent attributable to a rollover from a qualified plan, an IRA, or a 403(b) plan, if received by the participant before the age of 59½, except by reason of death, disability, or as part of a series of payments for life or life expectancy following a separation from service or other exceptions which may apply. OFFERING OF THE 457(b) GROUP VARIABLE ANNUITY American Fidelity Separate Account C offers the 457(b) Group Variable Annuity primarily to public school educators in grades K-12 (including school administrators and staff) in order to address their retirement savings and other insurance product needs.This is accomplished by our sales representatives meeting directly with such educators. FIXED ANNUITY PAYOUT The dollar amount of each fixed annuity payment will be at least as great as that determined in accordance with the annuity table that corresponds with the annuity option selected.The fixed annuity provides an annual guaranteed interest rate on all annuity options. UNDERWRITER American Fidelity Securities, Inc., a wholly owned subsidiary of American Fidelity Assurance Company, is the principal underwriter for the annuity policies and acts as the distributor of the policies.The policies are offered on a continuous basis.The aggregate underwriting commissions paid to and retained by American Fidelity Securities in connection with Separate Account C for 2012, 2011 and 2010 were $51,243, $39,502 and $40,171, respectively. CUSTODIAN AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The name and address of the person who maintains physical possession of the accounts, books, and other documents of American Fidelity Separate Account C required by Section 31(a) of the Investment Company Act of 1940 is David R. Carpenter, Executive Vice President and Treasurer, American Fidelity Assurance Company, 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106. The financial statements of American Fidelity Separate Account C and American Fidelity Assurance Company included in this Statement of Additional Information have been audited by KPMG LLP, Independent Registered Public Accounting Firm, as set forth in its reports appearing below. KPMG’s report on American Fidelity Assurance Company refers to the retrospective adoption of Accounting Standards Update (ASU) 2010-26, Accounting for Costs Associated with Acquiring or Renewing Insurance Contracts. KPMG LLP’s address is 210 Park Avenue, Suite 2850, Oklahoma City, Oklahoma 73102. INVESTMENT CONSULTANT Asset Services Company, L.L.C., 5100 N. Classen Blvd., Suite 600, Oklahoma City, Oklahoma 73118, acts as an investment consultant for the registrant and American Fidelity Assurance Company.Under the investment consultant agreement, from time to time, Asset Services provides certain reports and information to Separate Account C and American Fidelity Assurance Company.Asset Services is an indirect subsidiary of American Fidelity Corporation, which owns 100% of American Fidelity Assurance Company. American Fidelity Assurance Company pays any compensation payable to Asset Services for services provided to Separate Account C.No such compensation has been paid to Asset Services during the last three years. LEGAL OPINION McAfee & Taft A Professional Corporation, Oklahoma City, Oklahoma, has provided advice on certain matters relating to the federal securities and income tax laws in connection with the policies. FINANCIAL STATEMENTS Following are the financial statements of Separate Account C and American Fidelity Assurance Company.The financial statements of American Fidelity Assurance Company should be considered only as bearing upon the ability of American Fidelity Assurance Company to meet its obligations under the policies; they should not be considered as bearing on the investment performance of the assets held in Separate Account C. 3 AMERICAN FIDELITY SEPARATE ACCOUNTC Financial Statements December31, 2012 (With Report of Independent Registered Public Accounting Firm Thereon) 4 KPMG LLP 210 Park Avenue, Suite 2850 Oklahoma City, OK 73102-5683 Report of Independent Registered Public Accounting Firm Board of Directors American Fidelity Assurance Company and Contract Owners American Fidelity Separate AccountC: We have audited the accompanying statements of assets and liabilities of the Socially Responsible Growth, Stock Index, International Value, Technology Growth, Value Opportunities V.I., Basic Value V.I., Global Allocation V.I., Capital Appreciation V.I., VP Balanced, VP Capital Appreciation, VP Income and Growth, VP International Value, Dual Strategy Fund, Total Bond Market Index, VNG Balanced, VNG Small Company, and VNG Capital Growth segregated subaccounts of American Fidelity Separate AccountC (AccountC) as of December31, 2012, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the years or periods in the two-year period then ended, and financial highlights for each of the years or periods in the five-year period then ended. These financial statements and financial highlights are the responsibility of AccountC’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and the financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Investments owned at December31, 2012 were verified by confirmation with the underlying funds. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the aforementioned segregated subaccounts of American Fidelity Separate AccountC as of December31, 2012, and the results of their operations for the year then ended, the changes in their net assets for each of the years or periods in the two-year period then ended, and financial highlights for each of the years or periods in the five-year period then ended, in conformity with U.S.generally accepted accounting principles. KPMG LLP Oklahoma City, Oklahoma February11, 2013 KPMG LLP is a Delaware limited liability partnership, the U.S. member firm of KPMG International Cooperative ("KPMG International"), a Swiss entity 5 AMERICAN FIDELITY SEPARATE ACCOUNT C Statements of Assets and Liabilities December 31, 2012 Segregated subaccounts Socially Responsible Stock International Technology Growth Index Value Growth Investments: Dreyfus Socially Responsible Growth Fund, Inc. (17,971 shares at net asset value of $33.24 per share) (cost $480,403) $ — — — Dreyfus Stock Index Fund (254,338 shares at net asset value of $31.86 per share) (cost $7,435,648) — — — Dreyfus International Value Portfolio (149,328 shares at net asset value of $9.82 per share) (cost $1,782,501) — — — Dreyfus Technology Growth Portfolio (47,380 shares at net asset value of $13.84 per share) (cost $488,476) — — — Total assets Total liabilities — Net assets $ Accumulation units outstanding Accumulation unit value $ 6 AMERICAN FIDELITY SEPARATE ACCOUNT C Statements of Assets and Liabilities December 31, 2012 Segregated subaccounts Value Capital Opportunities Basic Appreciation V.I. Value V.I. V.I. Investments: BlackRock Variable Series Funds: Value Opportunities V.I. Fund (247,667 shares at net asset value of $19.39 per share) (cost $4,438,839) $ — — Basic Value V.I. Fund (385,687 shares at net asset value of $12.80 per share) (cost $4,797,686) — — Capital Appreciation V.I. Fund (14,023 shares at net asset value of $8.50 per share) (cost $114,247) — — Total assets Total liabilities — — — Net assets $ Accumulation units outstanding Accumulation unit value $ 7 AMERICAN FIDELITY SEPARATE ACCOUNT C Statements of Assets and Liabilities December 31, 2012 Segregated subaccounts VP VP VP Dual VP Capital Income and International Strategy Balanced Appreciation Growth Value Fund Investments: American Century Variable Portfolios: VP Balanced (165,488 shares at net asset value of $7.13 per share) (cost $1,072,865) $ — VP Capital Appreciation (106,421 shares at net asset value of $14.54 per share) (cost $1,242,917) — VP Income and Growth (135,260 shares at net asset value of $6.90 per share) (cost $848,831) — VP International Value (104,797 shares at net asset value of $8.93 per share) (cost $839,353) — American Fidelity Dual Strategy Fund, Inc. (139,785 shares at net asset value of $11.60 per share) (cost $1,356,543) — Total assets Total liabilities — Net assets $ Accumulation units outstanding Accumulation unit value $ 8 AMERICAN FIDELITY SEPARATE ACCOUNT C Statements of Assets and Liabilities December 31, 2012 Segregated subaccounts VNG VNG Total Bond VNG Small Capital Market Index Balanced Company Growth Investments: Vanguard Total Bond Market Index (166,742 shares at net asset value of $12.46 per share) (cost $1,958,839) $ — — — Vanguard Balanced (248,051 shares at net asset value of $20.70 per share) (cost $4,499,406) — — — Vanguard Small Company (149,126 shares at net asset value of $20.08 per share) (cost $2,266,124) — — — Vanguard Capital Growth (17,750 shares at net asset value of $17.68 per share) (cost $280,364) — — — Total assets Total liabilities — Net assets $ Accumulation units outstanding Accumulation unit value $ See accompanying notes to financial statements. 9 AMERICAN FIDELITY SEPARATE ACCOUNT C Statements of Operations Year ended December 31, 2012 Segregated subaccounts Socially Responsible Stock International Technology Growth Index Value Growth Net investment income (loss): Investment income distribution from underlying mutual fund $ — Less expenses: Mortality and risk Administration Distribution Total expenses Net investment income (loss) Realized gains (losses) on investments: Realized gains distributions from underlying mutual fund — — — Proceeds from sales Cost of investments sold Net realized gains (losses) on investments sold Net realized gains (losses) on investments Unrealized appreciation (depreciation) on investments, end of year Unrealized appreciation (depreciation) on investments, beginning of year Change in unrealized appreciation on investments Net increase in net assets from operations $ 10 AMERICAN FIDELITY SEPARATE ACCOUNT C Statements of Operations Year ended December 31, 2012 Segregated subaccounts Value Capital Opportunities Basic Appreciation V.I. Value V.I. V.I. Net investment income (loss): Investment income distribution from underlying mutual fund $ Less expenses: Mortality and risk Administration Distribution 94 Total expenses Net investment income (loss) Realized gains (losses) on investments: Realized gains distributions from underlying mutual fund — — Proceeds from sales Cost of investments sold Net realized gains (losses) on investments sold Net realized gains (losses) on investments Unrealized appreciation (depreciation) on investments, end of year Unrealized appreciation (depreciation) on investments, beginning of year Change in unrealized appreciation on investments Net increase in net assets from operations $ 11 AMERICAN FIDELITY SEPARATE ACCOUNT C Statements of Operations Year ended December 31, 2012 Segregated subaccounts VP VP VP Dual VP Capital Income and International Strategy Balanced Appreciation Growth Value Fund Net investment income (loss): Investment income distribution from underlying mutual fund $ — Less expenses: Mortality and risk Administration Distribution Total expenses Net investment income (loss) Realized gains (losses) on investments: Realized gains distributions from underlying mutual fund — Proceeds from sales Cost of investments sold Net realized gains (losses) on investments sold Net realized gains (losses) on investments Unrealized appreciation (depreciation) on investments, end of year Unrealized appreciation (depreciation) on investments, beginning of year Change in unrealized appreciation on investments Net increase in net assets from operations $ 12 AMERICAN FIDELITY SEPARATE ACCOUNT C Statements of Operations Year ended December 31, 2012 Segregated subaccounts VNG VNG Total Bond VNG Small Capital Market Index Balanced Company Growth Net investment income (loss): Investment income distribution from underlying mutual fund $ Less expenses: Mortality and risk Administration Distribution Total expenses Net investment income (loss) Realized gains (losses) on investments: Realized gains distributions from underlying mutual fund — Proceeds from sales Cost of investments sold Net realized gains (losses) on investments sold Net realized gains (losses) on investments Unrealized appreciation (depreciation) on investments, end of year Unrealized appreciation (depreciation) on investments, beginning of year Change in unrealized appreciation on investments Net increase in net assets from operations $ See accompanying notes to financial statements. 13 AMERICAN FIDELITY SEPARATE ACCOUNT C Statements of Changes in Net Assets Year ended December 31, 2012 Segregated subaccounts Socially Responsible Stock International Technology Growth Index Value Growth Increase (decrease) in net assets from operations: Net investment income (loss) $ Net realized gains (losses) on investments Unrealized appreciation (depreciation) during the year Net increase in net assets from operations Net increase (decrease) in net assets from contract transactions Increase in net assets Net assets, beginning of year Net assets, end of year $ 14 AMERICAN FIDELITY SEPARATE ACCOUNT C Statements of Changes in Net Assets Year ended December 31, 2012 Segregated subaccounts Value Capital Opportunities Basic Appreciation V.I. Value V.I. V.I. Increase (decrease) in net assets from operations: Net investment income (loss) $ Net realized gains (losses) on investments Unrealized appreciation (depreciation) during the year Net increase in net assets from operations Net increase (decrease) in net assets from contract transactions Increase in net assets Net assets, beginning of year Net assets, end of year $ 15 AMERICAN FIDELITY SEPARATE ACCOUNT C Statements of Changes in Net Assets Year ended December 31, 2012 Segregated subaccounts VP VP VP Dual VP Capital Income and International Strategy Balanced Appreciation Growth Value Fund Increase (decrease) in net assets from operations: Net investment income (loss) $ Net realized gains (losses) on investments Unrealized appreciation (depreciation) during the year Net increase in net assets from operations Net increase (decrease) in net assets from contract transactions Increase in net assets Net assets, beginning of year Net assets, end of year $ 16 AMERICAN FIDELITY SEPARATE ACCOUNT C Statements of Changes in Net Assets Year ended December 31, 2012 Segregated subaccounts VNG VNG Total Bond VNG Small Capital Market Index Balanced Company Growth Increase (decrease) in net assets from operations: Net investment income (loss) $ Net realized gains (losses) on investments Unrealized appreciation (depreciation) during the year Net increase in net assets from operations Net increase (decrease) in net assets from contract transactions Increase in net assets Net assets, beginning of year Net assets, end of year $ See accompanying notes to financial statements. 17 AMERICAN FIDELITY SEPARATE ACCOUNT C Statements of Changes in Net Assets Year ended December 31, 2011 Segregated subaccounts Socially Responsible Stock International Technology Growth Index Value Growth Increase (decrease) in net assets from operations: Net investment income (loss) $ Net realized gains (losses) on investments Unrealized appreciation (depreciation) during the year Net increase (decrease) in net assets from operations Net increase (decrease) in net assets from contract transactions Increase (decrease) in net assets Net assets, beginning of year Net assets, end of year $ 18 AMERICAN FIDELITY SEPARATE ACCOUNT C Statements of Changes in Net Assets Year ended December 31, 2011 Segregated subaccounts Value Capital Opportunities Basic Global Appreciation V.I. Value V.I. Allocation V.I. V.I. Increase (decrease) in net assets from operations: Net investment income (loss) $ Net realized gains (losses) on investments Unrealized appreciation (depreciation) during the year Net increase (decrease) in net assets from operations Net increase (decrease) in net assets from contract transactions Increase (decrease) in net assets Net assets, beginning of year Net assets, end of year $ — 19 AMERICAN FIDELITY SEPARATE ACCOUNT C Statements of Changes in Net Assets Year ended December 31, 2011 Segregated subaccounts VP VP VP Dual VP Capital Income and International Strategy Balanced Appreciation Growth Value Fund Increase (decrease) in net assets from operations: Net investment income (loss) $ Net realized gains (losses) on investments Unrealized appreciation (depreciation) during the year Net increase (decrease) in net assets from operations Net increase (decrease) in net assets from contract transactions Increase (decrease) in net assets Net assets, beginning of year Net assets, end of year $ 20 AMERICAN FIDELITY SEPARATE ACCOUNT C Statements of Changes in Net Assets Year ended December 31, 2011 Segregated subaccounts VNG VNG Total Bond VNG Small Capital Market Index Balanced Company Growth Increase (decrease) in net assets from operations: Net investment income (loss) $ Net realized gains (losses) on investments Unrealized appreciation (depreciation) during the year Net increase (decrease) in net assets from operations Net increase (decrease) in net assets from contract transactions Increase (decrease) in net assets Net assets, beginning of year Net assets, end of year $ See accompanying notes to financial statements. 21 AMERICAN FIDELITY SEPARATE ACCOUNT C Financial Highlights December 31 Socially Responsible Growth Net assets $ Accumulation unit value Number of accumulation units outstanding Investment income as a percent of average net assets (1) 0.78% 0.87% 0.81% 0.90% 0.71% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) 10.30% (0.60)% 13.11% 31.77% (35.40)% Stock Index Net assets $ Accumulation unit value Number of accumulation units outstanding Investment income as a percent of average net assets (1) 2.09% 1.87% 1.90% 2.16% 2.21% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) 14.02% 0.36% 13.13% 24.46% (38.08)% Growth and Income Net assets $ — — — Accumulation unit value — — — Number of accumulation units outstanding — — — Investment income as a percent of average net assets (1) —% —% ` 0.43% 1.35% 0.70% Expenses as a percent of average net assets (2) —% —% 1.50% 1.50% 1.50% Total return (3) —% —% ** 26.87% (41.30)% International Value Net assets $ Accumulation unit value Number of accumulation units outstanding 69,237 Investment income as a percent of average net assets (1) 2.86% 2.06% 1.73% 3.75% 2.23% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) 10.99% (19.70)% 2.90% 29.02% (38.26)% Technology Growth Net assets $ Accumulation unit value Number of accumulation units outstanding Investment income as a percent of average net assets (1) —% —% —% 0.42% —% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) 13.90% (9.15)% 28.01% 55.32% (42.06)% Value Opportunities V.I. Net assets $ Accumulation unit value Number of accumulation units outstanding Investment income as a percent of average net assets (1) 0.49% 0.42% 0.59% 0.79% 0.88% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) 11.85% (3.88)% 26.78% 26.43% (40.94)% Basic Value V.I. Net assets $ Accumulation unit value Number of accumulation units outstanding Investment income as a percent of average net assets (1) 1.89% 1.91% 1.80% 2.40% 2.86% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) 12.35% (3.90)% 11.13% 29.19% (37.71)% Large Cap Growth V.I. Net assets $ — — — Accumulation unit value — — — Number of accumulation units outstanding — — — Investment income as a percent of average net assets (1) —% —% 0.01% 0.77% 0.74% Expenses as a percent of average net assets (2) —% —% 1.50% 1.50% 1.50% Total return (3) —% —% ** 24.92% (41.59)% Global Allocation V.I. 2010* Net assets $ — Accumulation unit value — Number of accumulation units outstanding — Investment income as a percent of average net assets (1) —% —% 1.66% —% —% Expenses as a percent of average net assets (2) —% 1.50% 1.50% —% —% Total return (3) — *** 14.19% —% —% Capital Appreciation V.I. 2010* Net assets $ — — Accumulation unit value — — Number of accumulation units outstanding — — Investment income as a percent of average net assets (1) 0.95% 0.45% 0.25% —% —% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% —% —% Total return (3) 12.15% (10.23)% 24.79% —% —% 22 VP Balanced Net assets $ Accumulation unit value Number of accumulation units outstanding Investment income as a percent of average net assets (1) 2.04% 1.92% 1.94% 5.15% 2.44% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) 10.14% 3.76% 9.97% 13.77% (21.52)% VP Capital Appreciation Net assets $ Accumulation unit value Number of accumulation units outstanding Investment income as a percent of average net assets (1) —% —% —% 0.69% —% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) 14.28% (7.90)% 29.34% 35.03% (46.99)% VP Income and Growth Net assets $ Accumulation unit value Number of accumulation units outstanding Investment income as a percent of average net assets (1) 2.15% 1.58% 1.59% 4.63% 1.78% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) 13.04% 1.58% 12.45% 16.33% (35.56)% VP International Value Net assets $ Accumulation unit value Number of accumulation units outstanding Investment income as a percent of average net assets (1) 0.81% 1.33% 2.18% 1.70% 0.71% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) 19.36% (13.35)% 11.60% 31.77% (45.65)% Dual Strategy Fund Net assets $ Accumulation unit value Number of accumulation units outstanding Investment income as a percent of average net assets (1) 1.08% 1.01% 1.35% 1.88% 1.73% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) 14.65% (1.42)% 16.96% 23.15% (39.52)% Total Bond Market Index Net assets $ Accumulation unit value Number of accumulation units outstanding Investment income as a percent of average net assets (1) 2.59% 3.10% 3.11% 3.81% 3.72% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) 2.48% 6.05% 4.91% 1.27% 3.66% VNG Balanced Net assets $ Accumulation unit value Number of accumulation units outstanding Investment income as a percent of average net assets (1) 2.59% 2.47% 2.76% 3.99% 3.10% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) 10.88% 2.16% 9.36% 21.07% (23.73)% VNG Small Company Net assets $ Accumulation unit value Number of accumulation units outstanding Investment income as a percent of average net assets (1) 0.23% 0.17% 0.31% 0.95% 0.55% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) 12.94% (0.15)% 29.83% 37.30% (40.37)% 23 AMERICAN FIDELITY SEPARATE ACCOUNT C Financial Highlights December 31 VNG Capital Growth 2010* Net assets $ 155,479 100,423 — — Accumulation unit value 13.449 11.823 12.114 — — Number of accumulation units outstanding 23,334 13,151 8,290 — — Investment income as a percent of average net assets (1) 0.84% 0.78% —% —% —% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% —% —% Total return (3) 13.75% (2.40%) 21.14% —% —% * This segregated subaccount was added as an investment option on May 1, 2010. Investment income and expense ratios are annualized and total return is not annualized. ** Total return is not presented as these segregated subaccounts were terminated on May 1, 2010. *** Total return is not presented as this segregated subaccount was terminated on May 1, 2011. These ratios represent the dividends, excluding distributions of capital gains, received by the sub-account from the underlying mutual fund divided by the average net assets. These ratios represent the annualized contract expenses of the separate account, consisting primarily of mortality and expense charges and administrative charges. The ratios include only those expenses that result in a direct reduction to unit values. Charges made directly to contract owner accounts through the redemption of units and expenses of the underlying fund are excluded. The total return for the period indicated, including changes in the value of the underlying fund, reflects deductions for all items included in the expense ratio. The total return does not include any expenses assessed through the redemption for units. Inclusion of these expenses in the calculation would result in a reduction in the total return presented. See accompanying notes to financial statements. 24 AMERICAN FIDELITY SEPARATE ACCOUNT C Notes to Financial Statements December31, 2012 Summary of Significant Accounting Policies (a) General American Fidelity Separate Account C (Account C) is a separate account of American Fidelity Assurance Company (AFA) and is registered as a unit investment trust under the Investment Company Act of 1940, as amended. The inception date of Account C was June 4, 2002; however, no purchases occurred until operations commenced in September2002. The assets of each of the segregated subaccounts are held for the exclusive benefit of the variable annuity contract owners and are not chargeable with liabilities arising out of the business conducted by any other account or by AFA. Contract owners allocate their variable annuity purchase payments to one or more of the segregated subaccounts. Such payments are then invested in the various funds underlying the subaccounts (collectively referred to as the Funds). Effective May1, 2011, Account C terminated Global Allocation V.I. One of AccountC’s subaccounts, the American Fidelity Dual Strategy Fund, Inc., is a mutual fund sponsored by AFA. (b) Investments Investments in shares of the Funds are stated at fair value, which is the net asset value per share as determined daily by the Funds. Transactions are recorded on a trade-date basis by the Funds. Income from dividends and gains from realized gain distributions are recorded on the ex-distribution date. Realized gains and losses from investment transactions and unrealized appreciation or depreciation of investments are determined on the average cost basis. AccountC groups its financial assets measured at fair value in threelevels, based on inputs and assumptions used to determine the fair value. These levels are as follows: Level1 – quoted prices in active markets for identical securities. Level2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level3 – significant unobservable inputs (including AccountC’s own assumptions used to determine the fair value of investments). There were no transfers of securities from Level 1 to Level2 or vice versa throughout the year. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value AccountC’s net assets as of December31, 2012: Level 1 – Quoted prices $ Level 2 – Other significant observable inputs — Level 3 – Significant unobservable inputs — Total $ (c) Income Taxes AccountC is not taxed separately because the operations of AccountC are part of the total operations of AFA. AFA files its federal income tax returns under sections of the Internal Revenue Code (theCode) applicable to life insurance companies. AccountC will not be taxed as a “regulated investment company” under subchapterM of the Code. Based on this, no charge is being made currently to AccountC for federal income taxes. AFA will review periodically the status of this policy in the event of changes in the tax law. A charge may be made in future years for any federal income taxes that would be attributable to the contracts. Account C recognizes and measures unrecognized tax positions in accordance with Financial Accounting Standards Board (FASB), Accounting Standards Codification (ASC) 740, Income Taxes. AccountC has no unrecognized tax positions at December31, 2012. As of December31, 2012, Account C has no accrued interest and penalties related to unrecognized tax positions. Account C would recognize interest accrued related to unrecognized tax positions in interest expense and penalties accrued in operating expense, should they occur. The tax years 2009 through 2012 remain open to examination by the major taxing jurisdictions to which Account C is subject. Account C, as a part of AFA, is not currently under examination by any taxing authority and does not expect any material changes to its unrecognized tax positions within the next twelvemonths. (d) Annuity Reserves Annuity reserves are computed for currently payable contracts according to the Progressive Annuity Mortality Table. The assumed interest rate is 3.5% unless the annuitant elects otherwise, in which case the rate may vary from 0% to 5% as regulated by the laws of the respective states. Charges to annuity reserves for mortality and expense risks experience are reimbursed to AFA if the reserves required are less than originally estimated. If additional reserves are required, AFA reimburses AccountC. At December31, 2012, there were no contract owners who had elected the variable annuity method of payout. Accordingly, AccountC held no annuity reserves at December31, 2012. 25 AMERICAN FIDELITY SEPARATE ACCOUNT C Notes to Financial Statements December31, 2012 (e) Use of Estimates The preparation of financial statements in conformity with U.S.generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increase and decrease in net assets from operations during the reporting period. Actual results could differ from those estimates. (f) Recent Accounting Pronouncements In May2011, the FASB issued Accounting Standards Update No.2011-04, Fair Value Measurement (Topic 820) – Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S.GAAP and IFRSs (ASUNo.2011-04). ASUNo.2011-04 establishes common requirements for measuring fair value and for disclosing information about fair value measurements. ASU No.2011-04 is effective during interim and annual periods beginning after December15, 2011. Account C has adopted this guidance in 2012 with no material impact on the financial statements or disclosures. (2) Variable Annuity Contracts AFA manages the operations of AccountC and assumes certain mortality and expense risks under the variable annuity contracts. Administrative fees are equal to 0.0004110% of the Funds’ daily net assets (0.15% per annum). Distribution fees are equal to 0.0002740% (0.10% per annum). Mortality and expense fees are equal to 0.0034247% of the Funds’ daily net assets (1.25% per annum). During the accumulation period, contract owners may partially or totally withdraw from AccountC by surrendering a portion or all of their accumulation units. The Code may limit certain withdrawals based upon age, disability, and other factors. When contract owners withdraw, they receive the current value of their accumulation units, less applicable withdrawal charges. These withdrawal charges, assessed through the redemption of units, range from 8% in policy years one through five to 0% beginning in policy year eleven. All such fees were paid to AFA. (3) Unit Activity from Contract Transactions Transactions in units for each segregated subaccount for the years ended December31, 2012 and 2011 were as follows: 2012 – Segregated subaccounts Socially Responsible Growth Stock Index Units Dollars Units Dollars Payments received $ $ Withdrawal of funds Net change from contract transactions $ $ 26 AMERICAN FIDELITY SEPARATE ACCOUNT C Notes to Financial Statements December 31, 2012 2012 – Segregated subaccounts International Value Technology Growth Units Dollars Units Dollars Payments received $ $ Withdrawal of funds Net change from contract transactions $ $ 2012 – Segregated subaccounts Value Opportunities V.I. Basic Value V.I. Units Dollars Units Dollars Payments received $ $ Withdrawal of funds Net change from contract transactions $ $ 2012 – Segregated subaccounts Capital Appreciation V.I. VP Balanced Units Dollars Units Dollars Payments received $ $ Withdrawal of funds Net change from contract transactions $ 2012 – Segregated subaccounts VP Capital Appreciation VP Income and Growth Units Dollars Units Dollars Payments received $ $ Withdrawal of funds Net change from contract transactions $ $ 27 AMERICAN FIDELITY SEPARATE ACCOUNT C Notes to Financial Statements December 31, 2012 2012 – Segregated subaccounts VP International Value Dual Strategy Fund Units Dollars Units Dollars Payments received $ $ Withdrawal of funds Net change from contract transactions $ $ 2012 – Segregated subaccounts Total Bond Market Index VNG Balanced Units Dollars Units Dollars Payments received $ $ Withdrawal of funds Net change from contract transactions $ $ 2012 – Segregated subaccounts VNG Small Company VNG Capital Growth Units Dollars Units Dollars Payments received $ $ Withdrawal of funds Net change from contract transactions $ $ 2011 – Segregated subaccounts Socially Responsible Growth Stock Index Units Dollars Units Dollars Payments received $ $ Withdrawal of funds Net change from contract transactions $ $ 28 AMERICAN FIDELITY SEPARATE ACCOUNT C Notes to Financial Statements December 31, 2012 2011 – Segregated subaccounts International Value Technology Growth Units Dollars Units Dollars Payments received $ $ Withdrawal of funds Net change from contract transactions $ $ 2011 – Segregated subaccounts ValueOpportunities V.I. BasicValue V.I. Units Dollars Units Dollars Payments received $ $ Withdrawal of funds Net change from contract transactions $ $ 2011 – Segregated subaccounts Global Allocation V.I. Capital Appreciation V.I. Units Dollars Units Dollars Payments received $ $ Withdrawal of funds Net change from contract transactions $ $ 2011 – Segregated subaccounts VP Balanced VP Capital appreciation Units Dollars Units Dollars Payments received $ $ Withdrawal of funds Net change from contract transactions $ $ 29 AMERICAN FIDELITY SEPARATE ACCOUNT C Notes to Financial Statements December 31, 2012 2011 – Segregated subaccounts VP Income and Growth VP International Value Units Dollars Units Dollars Payments received $ $ Withdrawal of funds Net change from contract transactions $ $ 2011 – Segregated subaccounts Dual Strategy Fund Total Bond Market Index Units Dollars Units Dollars Payments received $ $ Withdrawal of funds Net change from contract transactions $ $ 2011 – Segregated subaccounts VNG Balanced VNG Small Company Units Dollars Units Dollars Payments received $ $ Withdrawal of funds Net change from contract transactions $ $ 2011 – Segregated subaccounts VNG Capital Growth Units Dollars Payments received $ Withdrawal of funds Net change from contract transactions $ Subsequent Events AccountC has evaluated subsequent events through February11, 2013, the date the financial statements were issued. 30 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Consolidated Financial Statements December31, 2012 and 2011 (With Report of Independent Registered Public Accounting Firm Thereon) Report of Independent Registered Public Accounting Firm The Board of Directors American Fidelity Assurance Company: We have audited the accompanying consolidated balance sheets of American Fidelity Assurance Company and subsidiaries (theCompany) as of December31, 2012 and 2011, and the related consolidated statements of income, comprehensive income, stockholder’s equity, and cash flows for each of the years in the three-year period ended December31, 2012. In connection with our audits of the consolidated financial statements, we have also audited the financial statement schedules III and IV for each of the years in the three-year period ended December31, 2012. These consolidated financial statements and financial statement schedules are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements and financial statement schedules based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of American Fidelity Assurance Company and subsidiaries as of December31, 2012 and 2011, and the results of their operations and their cash flows for each of the years in the three-year period ended December31, 2012, in conformity with U.S.generally accepted accounting principles. Also, in our opinion, the related financial statement schedules, when considered in relation to the basic consolidated financial statements taken as a whole, present fairly, in all material respects, the information set forth therein. As described in notes1 and 2 to the consolidated financial statements, effective January1, 2012 the Company retrospectively adopted Accounting Standards Update (ASU)2010-26, Accounting for Costs Associated with Acquiring or Renewing Insurance Contracts. KPMG LLP April17, 2013 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Consolidated Balance Sheets December 31, 2012 and 2011 (In thousands) (As adjusted Assets see note 2) Investments: Fixed maturities available-for-sale, at fair value (amortized cost of $2,476,949 and $2,260,429 in 2012 and 2011, respectively) $ 2,690,412 2,402,150 Equity securities available-for-sale, at fair value: Preferred stocks (cost of $300 in 2012 and 2011) 170 140 Common stocks (cost of $26,691 and $26,257 in 2012 and 2011, respectively) 26,883 26,452 Trading investments 826,504 758,037 Mortgage loans on real estate, net 339,296 330,087 Investment real estate, at cost (less accumulated depreciation of $924 and $44 in 2012 and 2011, respectively) 42,015 2,459 Policy loans 26,963 28,056 Short-term and other investments 10,814 24,150 3,963,057 3,571,531 Cash and cash equivalents 109,485 84,559 Accrued investment income 35,949 33,224 Accounts receivable: Uncollected premiums 68,967 49,304 Reinsurance receivable 1,001,093 982,003 Other 15,278 12,516 1,085,338 1,043,823 Deferred policy acquisition costs 435,165 419,751 Other assets 83,741 20,925 Separate account assets 448,920 389,404 Total assets $ 6,161,655 5,563,217 (Continued) 2 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Consolidated Balance Sheets December 31, 2012 and 2011 (In thousands) (As adjusted Liabilities and Stockholder’s Equity see note 2) Policy liabilities: Reserves for future policy benefits: Life and annuity $ 976,030 Accident and health 675,660 616,261 Unearned premiums 5,206 5,194 Benefits payable 165,671 144,953 Funds held under deposit administration contracts 1,219,807 1,106,365 Other policy liabilities 144,046 144,930 3,225,977 2,993,733 Other liabilities: Funds withheld under reinsurance contract 724,579 705,668 Derivative in funds withheld under reinsurance contract 126,184 85,807 Deferred income tax liability 140,476 107,369 General expenses, taxes, licenses and fees payable, and other liabilities 147,068 134,401 1,138,307 1,033,245 Notes payable 538,136 471,943 Capital lease obligation 63,040 — Separate account liabilities 448,920 389,404 Total liabilities 5,414,380 4,888,325 Stockholder’s equity: Common stock, par value $10 per share. Authorized, issued, and outstanding, 250,000 shares 2,500 2,500 Additional paid-in capital 31,538 31,538 Accumulated other comprehensive income 125,404 83,265 Retained earnings 587,833 557,589 Total stockholder’s equity 747,275 674,892 Commitments and contingencies (notes 8, 10, 12, 13, and 15) Total liabilities and stockholder’s equity $ 5,563,217 See accompanying notes to consolidated financial statements. (Continued) 3 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Consolidated Statements of Income Years ended December 31, 2012, 2011, and 2010 (In thousands, except per share amounts) (As adjusted (As adjusted see note 2) see note 2) Insurance revenues: Premiums: Life and annuity $ 62,585 56,104 Accident and health 633,347 603,452 575,834 701,434 666,037 631,938 Investment revenues: Net investment income 117,334 120,239 109,921 Realized investment gains 51,710 59,548 58,044 Impairment losses recognized in earnings ) ) ) Other revenues, net 19,587 19,889 14,718 Total revenues 887,332 863,080 804,603 Benefits: Benefits paid or provided: Life and annuity 29,781 29,202 26,597 Accident and health 337,100 316,218 300,514 Interest credited to funded contracts 47,375 44,253 41,628 Increase in reserves for future policy benefits: Life and annuity (net of increase in reinsurance reserves ceded of $15,300, $15,331, and $12,588 in 2012, 2011, and 2010, respectively) 24,257 18,943 14,904 Accident and health (net of increase in reinsurance reserves ceded of $11,543, $22,621, and $20,914 in 2012, 2011, and 2010, respectively) 51,218 49,943 36,226 Change in fair value of derivative in funds withheld under reinsurance contract 40,377 59,684 47,527 530,108 518,243 467,396 Expenses: Selling costs 128,401 120,765 120,458 Other operating, administrative, and general expenses 127,667 107,022 108,541 Taxes, other than federal income taxes, and licenses and fees 21,105 19,183 17,264 Net increase in deferred policy acquisition costs ) ) ) 254,819 224,361 212,320 Total benefits and expenses 784,927 742,604 679,716 Income before income tax expense 102,405 120,476 124,887 Income tax expense: Current 21,741 34,541 33,424 Deferred 10,417 4,020 8,148 32,158 38,561 41,572 Net income $
